OFFICE ACTION: REFUSAL
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority based on application, UAS202100530, filed in Ukraine on April 9th, 2021. It is noted, however, that applicant has not filed a certified copy of application UAS202100530 as required by 37 CFR 1.55.   See 35 U.S.C. 119(b)(3) and 35 C.F.R. 1.55(1) regarding timely filing.
No application for a design patent shall be entitled to the right of priority under 35 U.S.C. 119(b) unless a claim therefor and a certified copy of the original foreign application, specification and drawings upon which it is based are filed in the United States Patent and Trademark Office before the issue fee is paid, or at such time during the pendency of the application as required by the Director not earlier than six (6) months after the filing of the application in this country. Such certification shall be made by the Patent Office, or other proper authority of the foreign country in which filed, and show the date of the application and of the filing of the specification and other papers. The Director may require a translation of the papers filed if not in the English language, and such other information as deemed necessary. (MPEP 1504.10).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  See MPEP 1503.02.
The claim is indefinite and nonenabling because the claim is not consistently or clearly disclosed.  Specifically:
The keys on the lower front have been rendered in a solid black color, but the description disclosure not explain what the solid black keys represents (e.g. unclaimed subject matter, applied color to the keys as an intentional design element, etc.).  See MPEP 2920.05(c):
When using broken or dotted lines or coloring in a reproduction to indicate matter shown in a reproduction for which protection is not sought, applicants are encouraged to include an explanation of the purpose of the broken or dotted lines or coloring in the description. This may help to avoid uncertainty as to the scope of the claimed design. Similarly, applicants are encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.  MPEP 2920.05(c).


    PNG
    media_image1.png
    781
    1357
    media_image1.png
    Greyscale
See the area in question, encircled and labeled ‘A’, in the annotated drawings:


Similarly, in Figs. 1.1-1.2, there is a stipple texture on the middle interior front section of the device that has not been clarified in the disclosure (e.g. pattern, contrast in appearance via different material, etc.).  See MPEP 1503.03(II) regarding surface shading.  See the areas, labeled ‘B’, in the annotated drawing below:

    PNG
    media_image2.png
    853
    1201
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    744
    media_image3.png
    Greyscale
In Fig. 1.13, there is an inset rectangular region on the bottom surface of the design that is unclear as to whether it is flush with the surrounding area or recessed.  The main bottom surface is understood to be flush with the edges and the four outer feet are understood to be protruding from the elevations, but the three-dimensional configuration of the bottom inset rectangular area cannot be determined based on the views provided.  See the area, shaded grey and labeled ‘C’, on the annotated drawing below:


    PNG
    media_image4.png
    825
    1485
    media_image4.png
    Greyscale
There are inconsistencies in the configuration of the top center circular feature.  Fig. 1.1 shows the feature as an outer ring with a center circular portion, whereas Fig. 1.2 shows a single circle.   The image quality in Fig. 1.6 is insufficient to be able to determine the configuration of the top center circular feature with certainty.  See the areas, labeled ‘D1-D3’, in the annotated drawings below:






There is lack of clarity in the application of shade lines on the design.  There are several thin zig-zag lines on the front display and mousepad, which appear to represent transparency or reflectivity, however the same type of line type is used on the opaque sides of the laptop casing.   Applicant should clarify the intention of the zig-sag shade lines (transparency, reflectivity, etc.) and apply different types of contours to clarify the adjacent surfaces as non-transparent where the surfaces are opaque.  See the areas, labeled ‘E1-E2’, in the annotated drawings below:



    PNG
    media_image5.png
    840
    1735
    media_image5.png
    Greyscale


Applicant may consider shading the opaque surfaces as shown in the example below:

    PNG
    media_image6.png
    744
    832
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    579
    1089
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    463
    771
    media_image8.png
    Greyscale
The claim is not enabled due to unclear elements, merging and blurring of lines combined with an overall poor image quality (including pixelated reproduction with bleeding contours and lines, and the resulting unclear or indiscernible details). Figs. 1.1-1.14 are of an inadequate quality and Fig. 1.6 is presented at an inadequate scale to show the distinguishing features of the claimed design clearly (e.g. character of edges and smaller details). The Examiner recommends amending the figure to render it with less pixilation and increased clarity of disclosure.  See the examples below where the heavy line weights are obscuring smaller details:

Applicant may disclaim the areas or portions of the design which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above (e.g. rejection point C regarding the bottom rectangular region) by converting them to broken lines and amending the specification to include a statement that the portions of the Laptop with a Retractable Screen shown in broken lines form no part of the claimed design.    Applicant may also consider disclaiming the indefinite portions by applying color to the unclaimed elements per MPEP 2920.04(b):

In addition to the use of broken or dotted lines to indicate matter shown in a reproduction for which protection is not sought, Administrative Instruction 403 permits such matter to be indicated in the description and/or by coloring.  (MPEP 2920.04(b))

Matter, such as environmental structure or portions of the “article,” which is shown in a reproduction but for which protection is not sought may be indicated by statement in the description and/or by means of dotted or broken lines or coloring in the reproduction.  See 37 CFR 1.1026 and Hague Agreement Administrative Instruction 403.



Amended Drawings: If choosing to address the rejection by way of replacement drawings, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
In any attempt to prepare new drawings in an effort to overcome any objections or rejections, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. 

	

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references are relevant for establishing the techniques and conventions known in the art at the time that Applicant’s claim was filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTAIRA J SWANGIN whose telephone number is (571)272-2463.  The examiner can normally be reached on M-F 8:30 A.M. - 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached at (571) 270-7145.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. S./	
Examiner, Art Unit 2916	

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915